Citation Nr: 1643105	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from October 1961 to August 1963.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In its April 2014 decision regarding the Veteran's claims for increased ratings for bilateral hip disabilities, the Board found that a claim for TDIU benefits had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, a September 2012 VA examination report suggested that the Veteran's hip disabilities were of such severity as to prohibit all physical employment.  As the Board had jurisdiction over the TDIU claim as part of the Veteran's increased rating claim, the Board remanded the claim for further development.  Id. at 453-54.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU.

2.  The weight of the competent and probative evidence indicates that the impairment caused by the Veteran's service-connected disabilities does not render him unable to secure and follow a substantially-gainful occupation.  

3.  Referral on an extra-schedular basis for a TDIU is not warranted.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a December 2015 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his representative.  In addition, the Veteran was provided with adequate VA examinations in March 2008 and September 2012 to evaluate his bilateral hip disabilities, and the reports provide the necessary findings relevant to his TDIU claim.  

Additionally, the Board finds there has been substantial compliance with its April 2014 remand.  In December 2015, the RO informed the Veteran of the evidence necessary to support a claim for a TDIU and provided the opportunity to identify additional relevant treatment records.  In response, the Veteran provided part of a December 2015 private treatment record.  Also in December 2015, the RO requested medical records from the Social Security Administration (SSA), which responded that the medical records had been destroyed.  The Veteran was informed of that by a December 2015 letter.  Further efforts to obtain medical records from SSA would be futile; moreover, SSA decisions regarding unemployability are not binding on VA.  See Washington v. Derwinski, 1 Vet. App. 459, 465 (1991).  Additional VA treatment records were associated with the claims file in March 2016 and the RO adjudicated the TDIU claim in a May 2016 supplemental statement of the case.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the case is ready for adjudication.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App.  473, 486 (2006).  

II.  TDIU

VA will grant a TDIU when the evidence shows that a veteran is unable to secure or follow a substantially-gainful occupation consistent with the veteran's education and occupational experience, by reason of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when service connection is in effect for one disability rated as 60 percent or more, or when there are two or more service-connected disabilities with at least one disability rated as 40 percent or more, such that there is a combined rating of at least 70 percent.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities of one or both lower extremities will be considered as one disability for the purpose of one 60 percent disability or one 40 percent disability in combination.  38 C.F.R. § 4.16(a)(1).  The record must also show that the service-connected disability or disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially-gainful occupation.  38 C.F.R. §§ 3.340, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of the Veteran's claim, which was received in June 2007, service connection has been in effect for degenerative joint disease of the right and left hips productive of limitation of flexion with each hip assigned a 10 percent disability rating.  (These 10 percent ratings have been in effect since October 2004.)  Effective from September 2012, separate 20 percent evaluations for each hip were assigned for limitation of abduction.  Thus, the Veteran's combined disability rating during the pendency of his claim at issue was 20 percent prior to September 2012, and 50 percent thereafter.  Accordingly, the Board finds that the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a). 

Although the schedular criteria for a TDIU are not met, it is the policy of VA that all veterans who are unable to secure and follow a substantially-gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  In such a case, the RO refers the claim to the Director of the Compensation Service for extra-schedular consideration.

Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a TDIU on an extra-schedular basis.  See Van Hoose, 4 Vet. App. at 363.  However, as will be discussed below, the evidence does not show that the Veteran is unemployable due to his service-connected disabilities.  As such, the Board finds that referral on an extra-schedular basis for a TDIU is not warranted in the present case.

The Veteran has not explicitly alleged unemployability due to his service-connected disabilities of the lower extremities.  In December 2015, the RO requested that the Veteran complete and return VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and provide employment information if he was unable to secure and follow a substantially-gainful occupation because of his service-connected disabilities.  He did not, however, submit the VA Form 21-8940 or provide his employment history.

With respect to employment, a March 2005 VA examination reflects that the Veteran was retired, but provides no employment history.  Regarding education, his DD 214 shows that he completed high school.  

VA treatment records show the Veteran did not require any assistance with walking in January 2007, but reported greatly increased hip pain in April 2007.  In October 2007, he reported that he needed a cane for ambulation now.  See October 2007 VA Form 21-4138 (Statement in Support of Claim). 

At a March 2008 VA examination, the Veteran reported using a cane for the past eight months.  He also reported that he could walk only a block at a time and that he could stand only a little bit at a time due to hip pain.  The examiner found impairment in ambulation secondary to bilateral hip degenerative joint disease.  He also noted that the Veteran's symptoms and physical findings were consistent with lumbosacral radiculopathy of the right lower extremity.

A September 2012 VA examination reflects that the Veteran occasionally used a cane due to lumbar degenerative disc disease and arthritis of the hips.  The examiner opined that the Veteran's hip disabilities "would prohibit physical employment" because of difficulty ambulating and pain.  The examiner explained that the hips had weakened movement and excess fatigability.  Pain could significantly limit functional ability when either hip was used repeatedly over a period of time.   

The examiner noted that, in addition to mild degenerative joint disease of the hips, the Veteran had degenerative disc disease of the lumbar spine and increased inflammatory markers, which could indicate rheumalogic disease.  The examiner stated it would be mere speculation to distinguish symptomatology between the other two conditions and the Veteran's service-connected bilateral hip disabilities.  Each of his conditions could cause bilateral hip pain and impaired range of motion, and there was significant probability that all of the Veteran's conditions were contributing to his symptoms. 

A March 2013 VA primary care note shows the Veteran had back surgery in December 2012 due to hip pain.  His hips still hurt, but not as they had.  He was walking without assistance and had no limitation on mobility.  In April 2014, he was still having hip pain and limping, but wanted nothing done.  In April 2015, he had hip pain and was using a cane; however, he was walking frequently and had no limitation in mobility.  He was independent in all of his activities of daily living.

The Veteran submitted one page of a private December 2015 evaluation that includes a comment of rheumatoid appearing hands.  On examination of the hips, there was notch tenderness, sciatic tenderness, and buttock tenderness.  There was also right leg weakness and no reflexes in the right leg.  The assessment was rheumatoid arthritis and the Veteran was to begin Methotrexate.  

After careful consideration of the evidence set forth above, the Board finds that the weight of the competent and probative evidence indicates that the Veteran's service-connected hip disabilities do not prevent him from securing and following substantially-gainful employment.  There is no evidence of record that shows the Veteran's hip disabilities interfere with his ability to sit or perform sedentary work.  Rather, the September 2012 VA examiner specifically opined that the Veteran's hip disabilities would prohibit "physical employment" and explained that pain could significantly limit functional ability when either hip was used repeatedly over a period of time.  The examiner did not note any limitation on the Veteran's ability to perform sedentary work.

Moreover, since the September 2012 VA examination, the Veteran had back surgery, which decreased his hip pain by the Veteran's own account.  Although the Veteran had hip pain and was using a cane in April 2015, he was walking frequently, had no limitation in mobility, and was independent in his activities of daily living.  The December 2015 private evaluation shows only hip notch, sciatic, and buttock tenderness, not pain.  There is no note of difficulties ambulating or sitting, and the evaluation contains no opinion regarding the Veteran's employability.  As such, the evidence does not credibly show that the Veteran cannot perform the acts required by employment.

The Board acknowledges that it has not considered whether sedentary work is consistent with the Veteran's past employment and education; however, the Veteran has not submitted any evidence in connection with his claim regarding his employment history or education.  The Veteran has a duty to assist and cooperate with VA in developing evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, while the March 2005 VA examiner noted the Veteran was retired, there is no evidence of record that shows whether or not he has been employed during the appeal period.  Therefore, his claim for a TDIU must be denied.

For the reasons discussed above, the Board finds that the preponderance of the evidence is against the claim for a TDIU; consequently, the benefit-of-the-doubt doctrine is not applicable in the instant appeal and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  As the Board has found that the Veteran is capable of performing the acts required in securing and following a substantially-gainful occupation, referral on an extra-schedular basis for a TDIU is not warranted.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a TDIU is denied.  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


